Case 2:17-cv-05607-AB-JPR Document 76 Filed 01/04/19 Page 1 of 2 Page ID #:1152




    1   Antonio H. Rodriguez (CBN 51443)
        LAW OFFICES OF ANTONIO H. RODRIGUEZ
    2   5429 Beverly Boulevard
        Los Angeles, California 90022
    3   T – 323-869-9909, F – 323-869-9911
        E-mail: antoniohr@arodriguezlaw.com
    4
        Jorge Gonzalez (CBN 100799)
    5   A PROFESSIONAL CORPORATION
        2485 Huntington Drive, Suite 238
    6   San Marino, California 91108
        T – 626-328-3081, C – 213-598-3278
    7   E-mail: jggorgeous@aol.com
    8   Attorneys for Plaintiffs
    9

   10
                             UNITED STATES DISTRICT COURT
   11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12

   13
        ESTATE OF JUAN MANUEL               )    Case No.: 2:17-CV-05607 AB JPR
   14   AVILA, JR., by and through its      )    Assigned to Honorable Judge Andre
        Personal Representative, Juan       )    Birotte and Magistrate Judge Jean P.
   15   Manuel Avila, Sr.; JUAN MANUEL      )    Rosenblath)
        AVILA, SR.; and MARIA AVILA,        )
   16   for themselves,                     )    NOTICE OF SETTLEMENT
                                            )
   17               Plaintiffs,             )
                                            )
   18         vs.                           )
                                            )
   19   CITY OF LONG BEACH, a public )
        entity; LONG BEACH POLICE           )
   20   DEPARTMENT; ELIESER                 )
        DOMINGO (#10782); NICHOLAS )
   21   BECERRA (#10943); BENJAMIN          )
        HEARST (#10766); IVAN GARCIA )
   22   (#10792); and DOES 1 through 10, )
        individually and in their official  )
   23   capacity as police officers for the )
        Long Beach Police Department,       )
   24                                       )
                    Defendants.             )
   25                                       )
   26

   27

   28



                                    NOTICE OF SETTLEMENT
                                                1
Case 2:17-cv-05607-AB-JPR Document 76 Filed 01/04/19 Page 2 of 2 Page ID #:1153




    1         PLEASE TAKE NOTICE that the parties have settled this case, subject to
    2   approval of the Long Beach City Council. Each party is to bear their own costs
    3   and attorney fees.
    4         The parties request the Trial Date be taken off calendar, and an OSC re
    5   dismissal be issued for a period of 45 days.
    6   Dated: January 4, 2019                 LAW OFFICES OF JORGE GONZALEZ
    7

    8                                          By:     /S/ Jorge Gonzalez
    9                                                  Jorge Gonzalez, Esq.
   10

   11
                                               One of the Attorneys for Plaintiffs
                                               ESTATE OF JUAN MANUEL AVILA, JR.,
   12                                          JUAN MANUEL AVILA, SR., and MARIA
   13                                          AVILA
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                       NOTICE OF SETTLEMENT
                                                   2
